Opinion
Per Curiam:
In dismissing the petition the court below assumed the burden of proof on a silent record, as to the denial of petitioner’s right of appeal and to counsel on appeal, under Douglas v. California, 372 U.S. 353 (1963), was on petitioner, whereas, under Commonwealth v. Wilson, 430 Pa. 1 (1968), the burden of showing a waiver of these rights is on the Commonwealth. The order is vacated and the record remanded for further hearing on petitioner’s ■allegation that he was denied his appeal rights. If the court finds that the right to appeal, and to counsel on appeal was not waived, appellant shall be permitted to appeal nunc pro tunc and counsel shall be appointed to represent appellant in prosecuting that appeal.